Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the recitation of “in a row direction in which sub-pixels are arranged, a row of red sub-pixels in the second region are aligned with a row of red sub-pixels in the first region; a row of blue sub-pixels in the second region are aligned with a row of blue sub- pixels in the first region; and a row of green sub-pixels in the second region are aligned with a row of green sub- pixels in the first region” renders the claim ambiguous. Does applicant intended to claim the column instead of the row for how the red, blue and green subpixels are aligned with respect of the first and second regions? Clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiandong (CN 2019274792a).
Regarding claim 1, Qiandong disclose:
A pixel structure having a first region and a second region; the pixel structure comprising: a plurality of first pixel units disposed in the first region; at least one second pixel unit disposed in the second region; wherein a distribution density of the plurality of first pixel units in the first region is greater than a distribution density of the at least one second pixel unit disposed in the second region; first pixel unit includes a plurality of first sub-pixels, and second pixel unit includes a plurality of second sub-pixels; a number of the first sub-pixels included in the first pixel unit is equal to a number of the second sub-pixels included in the second pixel unit; and a number of first sub-pixel of the first pixel unit that display a color is equal to a number of second sub-pixel of the second pixel unit that display a same color, and light-emitting areas of a first sub-pixel and a second sub-pixel that display a same color are equal (see Fig. 4-5; plurality of firs pixel units 112 in first region 120, at least one second pixel unit 112 in second region 110, where distributing density of 120 is greater than 110; first sub pixels R, second 
Regarding claim 2, the rejection of claim 1 is incorporated herein. Qiandong further disclose:
the plurality of first sub- pixels included in the first pixel unit include one first color sub-pixel, one second color sub-pixel and two third color sub-pixels; and the plurality of second sub-pixels included in the second pixel unit include one first color sub-pixel, one second color sub-pixel and two third color sub-pixels; wherein the first color, the second color and the third color are three primary colors (see Fig. 4-5; R, B, G, G; primary colors, respectively). 
Regarding claim 3, the rejection of claim 2 is incorporated herein. Qiandong further disclose:
in the first region, the first color sub-pixel, the second color sub-pixel and the two third color sub-pixels are arranged periodically in a row direction of an arrangement of sub-pixels, and the two third color sub-pixels are arranged in a column direction of the arrangement of the sub-pixels; and first sub-pixels in every two adjacent rows are staggered from each other in the column direction (see Fig. 4-5). 
Regarding claim 4, the rejection of claim 3 is incorporated herein. Qiandong further disclose:
in the second pixel unit, the first color sub-pixel and the second color sub-pixel are arranged adjacently in the row direction, and the two third color sub-pixels are arranged in the column direction and are respectively located on two sides of the first color sub-pixel and the second color sub- pixel in the column direction (see Fig. 5). 
Regarding claim 5, the rejection of claim 3 is incorporated herein. Qiandong further disclose:
in the second pixel unit, the first color sub-pixel and the second color sub-pixel are arranged adjacently in the row direction, and the two third color sub-pixels are arranged in the column direction and are both located on of two sides of the first color sub-pixel and the second color sub-pixel in the column direction (see Fig. 5). 
Regarding claim 6, the rejection of claim 3 is incorporated herein. Qiandong further disclose:

Regarding claim 7, the rejection of claim 2 is incorporated herein. Qiandong further disclose:
in a row direction in which sub-pixels are arranged, a row of red sub-pixels in the second region are aligned with a row of red sub-pixels in the first region; a row of blue sub-pixels in the second region are aligned with a row of blue sub- pixels in the first region; and a row of green sub-pixels in the second region are aligned with a row of green sub- pixels in the first region (see Fig. 4-5). 
Regarding claim 8, the rejection of claim 2 is incorporated herein. Qiandong further disclose:
the first color is red and the second color is blue, or the first color is blue and the second color is red; and Page 6 of 10 Amendment Dated: February 26, 2021the third color is green (see Fig. 5). 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiandong in view of Jin (US 20180088260).
Regarding claim 18, the rejection of claim 2 is incorporated herein. Qiandong at Fig. 4 and 5 show a green sub-pixels to be approximately half the size of the red and blue, however, Qiandong is not explicit as to, but Jin disclose:
light-emitting area of the first color sub-pixel is equal to a light-emitting area of the second color sub-pixel, and a light-emitting area of the third color sub-pixel is half of the light-emitting area of the first color sub-pixel (see Fig. 3(b))
Therefore, before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to combine the known techniques of Jin to that of Qiandong to predictably provide  a 1:2:1 ratio between the R, G, and B subpixels ([0056]). 


Claims 19 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiandong in view of Xinye (CN 112750402a).
Regarding claim 19, the rejection of claim 2 is incorporated herein. Qiandong at [0096] discloses a driver circuit 510 and at [0097] discusses such is on a substrate (base), Qiandong is not explicit as to, but Xinye disclose:
the driver circuit including a plurality of cascaded shift register circuits that include a plurality of first shift register circuits and at least one second shift register circuit, wherein each first pixel unit in the pixel structure is coupled with at least one first shift register circuit, and each second pixel unit in the pixel structure is coupled with the at least one second shift register circuit (see Fig. 1, 5; page 4 at [02,03]; where drivers 110, 120, 130 have cascaded shift registers to go to each pixel structure in areas of pixel density). 

Regarding claim 16, the rejection of claim 19 is incorporated herein. Qiandong further disclose:
	A display apparatus, comprising the array substrate according to claim 19 (see Fig. 4; display apparatus 100).

Allowable Subject Matter
Claims 17 and 20-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/               Primary Examiner, Art Unit 2621